Mayes, T.,
delivered the opinion of the court.
The allegations of the bill make a case for the equity court, .¡and it is our judgment that the demurrer was properly over*547ruled. Tbe object of tbe suit is to settle disputed questions ■of property right, having no aspect towards enjoining tbe commission of crime or restraining threatened criminal proceedings, as was the case in Creighton v. Dahmer, 70 Miss. 602, 13 South. 237, 21 L. R. A. 84, 35 Am. St. Rep. 666, and Pleasants v. Smith, 90 Miss. 440, 43 South. 475, 9 L. R. A. (N. S.) 773, 122 Am. St. Rep. 773. It is true that appellants may be guilty of a criminal trespass if some of the allegations of the bill are sustained; but this fact is not made the basis of any relief sought at the hands of the equity court, but is & mere incident. The real purpose of the bill is to obtain possession of the building in question, by compelling a surrender of the keys thereto, and additionally to prohibit appellants from interfering in any way with the completion and use of same by appellee.
As the case now stands, the decree must be affirmed and the ■cause remanded. AffUmed.